Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s Request for Reconsideration dated January 28, 2021 is acknowledged.
Claims 1-3, 5, 7, 8, 10-13, 16-23, 25-27 and 30 are pending.
Claims 4, 6, 9, 14, 15, 24, 28, 29 and 31 are cancelled.
Claim 1 is currently amended.
Claim 13 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 5, 7, 8, 10-12, 16-23, 25-27 and 30 as filed on January 28, 2021 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 1, the previous objection to claim 1 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 7, 8, 10-12, 16-23, 25-27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (US 2011/0071064, published March 24, 2011, filed September 18, 2009, of record) in view of Chen (US 5,011,885, published April 30, 1991, IDS reference filed December 4, 2014) and Markus et al. (US 2007/0042182, published February 22, 2007, IDS reference filed December 4, 2014).
	Lei teach polyurethane and polyurea microcapsules comprising encapsulated benefit agents inclusive of fragrance oils; the microcapsules are suited for applications associated with laundry, personal care and cleaning products (title; abstract; paragraphs [0001], [0008], [0014], [0037]-[0038], [0057]-[0066]; claims).  The diameter of the microcapsules is between 0.1 and 500 microns, preferably below 50 microns (paragraph [0052]), as required by instant claim 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The encapsulating wall material contains one or more isocyanate such as a difunctional isocyanate or/and polyisocyanate (at least difunctional) and a cross linker material such as a polyamine (at least difunctional) (paragraphs [0008]-[0009]).  Any water insoluble isocyanate can be used; isocyanates can be aromatic, aliphatic, linear, branched or cyclic (paragraph [0017]).  Water soluble amines are preferred (paragraph [0022]).  Amines include polyalkylene polyamines such as diethylene triamine, triethylene tetraamine and the like (polyethyleneimines as evidenced by page 8, lines 3-7 of the instant specification) (paragraph [0023]), as required by instant claim 8.
	The encapsulated fragrance is cured at a temperature greater than about 55 ºC; elevated temperatures drive the polymerization reaction to completion and may lead to better performance (paragraphs [0010], [0056]).  Example 14 demonstrates that capsules cured at 75 ºC comprises 400% less residual isocyanate than capsules cured at 55 ºC.  Example 13 demonstrates that capsules cured at 55, at 65, at 75 or at 80 ºC possess different sensory performance as required by instant claims 25-27 and 30.
	The microcapsules are prepared using polycondensation processes known in the art carried out in an emulsion (paragraphs [0051], [0054]; claims).  The emulsion comprise a dispersant or protective colloid in order to stabilize the emulsion or capsule dispersion (paragraphs [0027], [0031], [0052]), as required by instant claim 3. 
	Regarding the product-by-process limitations of instant claims 1, 11, 12, 22, 23, 25-27 and 30, as per MPEP § 2113 product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the instant case, Lei render obvious microcapsules comprising a fragrance oil encapsulated by a wall material that is the reaction product of one or more isocyanate inclusive of di- or polyisocyanates with a cross linker material such as a polyamine, the reaction carried out in an emulsion comprising a dispersant or proactive colloid.  Therefore, Lei render obvious the structure implied by the instantly claimed product-by-process steps.  Lei further teach the encapsulated fragrance is cured at a temperature greater than about 55 ºC, greater than about 85 ºC because elevated temperatures drive the polymerization reaction to completion and may lead to better performance and Lei exemplify embodiments demonstrating that capsules cured at different temperatures possess different properties.  
	Lei is silent with respect to the presence of formaldehyde, and as such, the microparticles of Lei are formaldehyde-free, as required by instant claim 21.
Lei further teach the wall polymer comprises from about 15 to 0.1% of the total capsule suspension and the encapsulated fragrance oil comprises from 80 to 5% of the total capsule suspension (paragraphs [0041]-[0044], [0047]-[0048]).

Lei do not teach PVP is the protective colloid as required by claim 5.
Lei do not teach anionically modified diisocyanates which contain at least one sulfonic acid group as required by claim 7.
Lei do not teach the core-shell ratio is 20:1 to 1:10 (w:w) as required by claim 10.
	Lei do not teach wherein the weight ratio between isocyanates (A) and (B) is in the range from 5:1 to 1:5 as required by claim 16.
	Lei do not teach wherein the weight ratio between isocyanates (A) and (B) is in the range from 3:1 to 1:3 as required by claim 17.
Lei do not teach the core-shell ratio is 5:1 to 2:1 (w:w) as required by claim 18.
Lei do not teach the core-shell ratio is 4:1 to 3:1 (w:w) as required by claim 19.
Lei do not teach isocyanate A is a trimer of hexane 1,6-diisocyanate or is dicyclohexylmethane diisocyanate as required by claim 20.
	These deficiencies are made up for in the teachings of Chen and Markus. 
	Chen teach microcapsules comprising a functionalized isocyanate having an anionic moiety such as an SO3 (sulfonic) group; these anionic isocyanates provide better capsule size control because the anionic functionality appears to enhance the affinity of the isocyanate for water and thus results in a more substantial polyurea shell at the oil-water interface (title; abstract; column 1, lines 28-51; column 2, lines 51-59; column 3, lines 18-26; claims), as required by instant claim 7.  Suitable materials for introducing acid groups include inter alia at least two different at least difunctional isocyanates) (column 2, lines 45-50).  The ratio of the functionalized isocyanate to the non-functionalized isocyanate will vary depending on the nature, molecular weight and valence of the isocyanate; usually the amount will range from about 10 to 100% functionalized isocyanate and preferably about 50 to 90% (column 4, lines 20-25), as required by instant claims 16 and 17.
Markus teach essential oil microcapsules encapsulated with a polyurea shell comprising the reaction product of a di- or polyisocyanate with a di- or polyamine; the microcapsules have application as disinfectant products for the consumer market (title; abstract; paragraphs [0001], [0016], [0021], [0038]-[0068]).  The di- or polyisocyanates comprise inter alia dicyclohexylmethane 4,4' -diisocyanate; hexamethylene 1,6-diisocyanate (hexane 1,6-diisocyanate); trimer of hexamethylene 1,6-diisocyanate; 1,4-cyclohexane diisocyanate; 1,4-(dimethylisocyanato) cyclohexane; biuret of hexamethylene diisocyanate; and mixtures thereof (paragraphs [0010], [0107]; claim 40), as required by instant claim 20.  The diamine or polyamines comprise inter alia diethylenetriamine, tetraethylenepentaamine, pentamethylene hexamine, polyethyleneamine (polyetheleineimines as evidenced by page 8, lines 3-7 of the instant specification) (paragraphs [0011], [0110]; claim 41).  The microcapsules comprise 60 to 95% essential oils and the remainder of said microcapsules are comprised of the encapsulating walls and additives (paragraph [0015]).  The walls of the microcapsule comprise from about 5 to 35 wt%, 10 to 25 wt% of the microcapsule (paragraph [0138]), as required by instant claims 10, 18 and 19.  The microcapsules are prepared by a process which utilizes emulsifiers, dispersants and steric barrier polymer which prevent microcapsule aggregation (protective colloids); these emulsifiers, steric barrier polymers may be selected from suspending agents including polyvinylpyrrolidone (paragraph [0014], [0128]; claim 43), as required by instant claim 5.    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the one or more isocyanate of the encapsulating wall material of the microcapsules of Lei to further comprise a functionalized isocyanate having an anionic moiety such as an SO3 (sulfonic) group as taught by Chen because these anionic isocyanates provide better capsule size control because the anionic functionality appears to enhance the affinity of the isocyanate for water and thus results in a more substantial polyurea shell at the oil-water interface.  There would be a reasonable expectation of success because Lei teach any water insoluble isocyanate can be used and the anionic isocyanate of Chen is dispersed in the oil phase.  One would be further motivated to include the anionic isocyanate of Chen because Lei teach microcapsule size is a parameter of interest. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute di- or polyisocyanates inclusive of dicyclohexylmethane 4,4' -diisocyanate; hexamethylene 1,6-diisocyanate (hexane 1,6-diisocyanate); trimer of hexamethylene 1,6-diisocyanate; 1,4-cyclohexane diisocyanate; 1,4-(dimethylisocyanato) cyclohexane; biuret of hexamethylene diisocyanate; and mixtures thereof as taught by Marcus for the one or more isocyanate utilized in the preparation of the microcapsules of Lei in view of Chen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Lei embrace the presence of any water insoluble isocyanate and because each of Lei and Markus teach capsules intended to deliver fragrances for consumer product applications.

	Regarding claims 10, 18 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microcapsules of Lei in view of Chen and Marcus to comprise 60 to 95% encapsulated fragrance oils with the remainder of said microcapsules comprising about 5 to 35% of the encapsulating wall materials as taught by Markus because the microcapsules of Lei are intended to deliver fragrances.  There would be a reasonable expectation of success because the relative values taught by Markus for the microcapsules per se are consistent with the relative values taught by Lei for the total capsule suspension, e.g., Lei render obvious a capsule suspension comprising as much as 80% encapsulated fragrance oil and as much as about 15% wall polymer.
Regarding claims 16 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the anionic isocyanate of Chen in an amount from about 10 to 100%, from about 50 to 90% of the total content of the one or more isocyanates of the encapsulating wall material of the microcapsules of Lei in view of Chen and Marcus because Chen teach this range is suitable to achieve the expected results.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant asserts that the claimed invention would not be reached by a skilled artisan collectively considering the Lei, Chen and Markus references because Applicant disagrees that Lei’s remarks at paragraphs [0007]-[0008] actually teach that at least two different isocyanates must be present because the remarks at paragraphs [0007]-[0008] are not supported by paragraph [0121] or by Lei’s examples which utilize only a single isocyanate monomer (emphasis in original).  Further, the various temperatures disclosed by Lei are actually only disclosed with reference to Examples and thus are not informative with respect to the instantly claimed features.
	This is not found persuasive because paragraph [0008] actually discloses in part “the encapsulating wall material contains one or more an isocyanate, polyisocyanate, oligomer, or pre-polymer”.  And paragraph [0009] actually discloses in part “the encapsulating wall material may contain one or more difunctional isocyanate, or isocyanate oligmer, or pre-polymer, such as, polyisocyanate and a cross linker material such as polyamine and polyol”.  The disclosure of “one or more” renders obvious at least two or two.  That Lei’s examples utilize only a single isocyanate is acknowledged but not found persuasive because disclosed examples do not teach away from the broader disclosure.  See MPEP 2123.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection proposes modifying the isocyanate component of Lei to comprise the art-recognized isocyanate species as taught by Markus and to further comprise anionic species as taught by Chen for the expected 

	Applicant concludes that the deficiencies of Lei are not overcome by Chen because the skilled artisan would likely ab intitio dismiss Chen from any consideration because Chen is only relevant to the production of urea-formaldehyde or melamine-formaldehyde capsules.  Further, the microcapsules of Chen are intended for use on a paper or film support and are not relevant to fragrancing applications.  Applicant concludes Chen is non-analogous because it would not “logically commend itself” to the inventor and concludes the rejection is improper.
	This is not found persuasive because Chen expressly state the invention “is not limited” to the preparation of urea-formaldehyde and melamine-formaldehyde microcapsules in the paragraph bridging columns 1 and 2 (emphasis added):
The present invention finds its most particular appli-
cation in the preparation of urea-formaldehyde and 
melamine-formaldehyde microcapsules, but it is not 
limited to these processes. The methods of the present 
invention should also be useful in any method for pre-
paring microcapsules where the use of the isocyanate 
and formation of the prewall is compatible with the 
encapsulation process. For example, the method of the 
present invention is also useful in forming microcap-
sules by interfacial polymerization as when an amine or 
polyol is added to the aqueous phase to react with the 
isocyanate at the interface. Examples of these processes 
are provided in U.S. Pat. No. 4,193,889 to Baatz et al. 
and U.S. Pat. No. 3,796,669 to Kiritani et al. It is also 
useful in methods involving coacervation analogous to 
the process described in U.S. Pat. No. 3,897,361 to Saeki 
et al., and in other methods of microcapsule formation.



Applicant concludes that the deficiencies of Lei and Chen are not overcome by Marcus because there is nothing in Marcus which suggests selecting the recited compounds.  Further, the process of Marcus utilizes a temperature lower than claimed and lower than Lei and the examples of Marcus suffer the same deficiency of those of Lei in employing only a single isocyanate reactant.
This is not found persuasive because the rejection does not advance a rationale predicated on selecting a particular isocyanate, rather, the rejection of record is predicated on the presumption that the claimed isocyanates are art-recognized equivalents and there is no evidence of record to the contrary.  Nonetheless, in the interest of compact prosecution Ouali et al. (WO 2010/070602, copy provided) motivate the selection of isocyanates selected from the group consisting of a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate or a biuret of hexamethylene diisocyanate because they have low volatility and low toxicity (title; In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP 716.02(c) II.  

	Therefore, the rejections over Lei are properly maintained in modified form as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 8, 10-12, 16-23, 25-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 12, 13, 15, 16 and 21-28 of copending Application No. 13/805,549 in view of Markus et al. (US 2007/0042182, published February 22, 2007, IDS reference filed December 4, 2014).
The withdrawn composition claims of the copending application are included in this rejection because withdrawn claims are still pending.

The instant claims are drawn to a product comprising microcapsules comprising a fragrance oil core and a shell comprising the reaction product of (a) an at least difunctional isocyanate (A) which is selected from trimers of hexane 1,6-diisocyanate, hexane 1,6-diisocyanate biuret, oligomers of hexane 1,6-diisocyanate and dicyclohexanemethane diisocyanate, (b) an at least difunctional isocyanate (B) which is anionically modified, and (c) an at least difunctional amine, the microcapsules produced by a process in which isocyanates (A) and (B) are combined with an a trimer of hexane 1,6-diisocyanate or dicyclohexanemethane diisocyanate.  Isocyanate B contains at least one sulfonic acid group.  The amine is a polyethyleneamine.  The core to shell weight ratio is 20:1 to 1:10, 5:1 to 2:1, 4:1 to 3:1.  The weight ratio between isocyanates (A) and (B) is 5:1 to 1:5, 3:1 to 1:3.  The process by which the microcapsules are produced is further delineated in claims 11, 12, 22, 23, 25-27 and 30.
The copending claims are drawn to a method for producing formaldehyde-free microcapsules having a diameter from 1 to 50 microns and which contain a core comprising a liquid, water-insoluble material and a shell, the process comprising (1) bringing together an aqueous solution of a protective colloid, at least difunctional isocyanate (A) which is uncharged and does not comprise PEO but does comprise inter alia hexane 1,6-diisocyanate or/and dicyclohexylmethane diisocyanate, at least difunctional isocyanate (B) which is anionically modified, and the liquid, water-insoluble material to form an emulsion; (2) adding an at least difunctional amine comprising polyethyleneamine; (3) heating to 75 to 90 ºC.  The protective colloid is PVP.  Isocyanate B contains at least one sulfonic acid group.  The weight ratio between isocyanates (A) and (B) is 10:1 to 1:10.  The core to shell weight ratio is 20:1 to 1:10.  The process of copending claims 1 and 25 corresponds to instant product by process claim 1, 11, 12, 22, 23, 25-27 and 30.  The copending claims are also drawn to an aqueous dispersion of the microcapsules produced by the process.  

The conflicting claims differ with respect to the recitation of a fragrance oil core, however, this difference is obvious in view of Markus which describes encapsulated essential oils as described supra.  The essential oil of Markus is a species falling within the genus of liquid, water-insoluble materials set forth in the copending claims.
The conflicting claims differ with respect to the recitation isocyanates that are trimers of hexane 1,6-diisocyanate, however, this difference is obvious in view of Markus which recites a trimer of hexamethylene 1,6-diisocyanate as suitable species of di- or polyisocyanates for forming encapsulated essential oils as described supra.  A trimer of hexamethylene 1,6-diisocyanate falls within the genus of hexane 1,6-diisocyanate set forth in the copending claims.
	The instant claims are therefore an obvious variant of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s traversal of the provisional rejection because copending Application No. 13/805,549 was not filed “by another” is acknowledged but not found persuasive because as set forth in MPEP 804 and as reproduced at page 14 of the Final Rejection mailed October 16, 2019 a double patenting rejection is proper when Applications have at least one common / joint inventor.  Therefore, the double patenting rejection is properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jabs et al. (US 4,874,832) teach polyurethane microcapsules obtained by reacting a diisocyanate and/or a polyisocyanate inclusive of derivatives of hexamethylene 1,6-diisocyanate having a biuret structure blended with diphenylmethane isocyanates (title; abstract; column 1, lines 47-53; column 3, lines 33-39; claims)
	Jeanne-Rose et al. (US 2007/0220686) teach polyurethane microcapsules comprising isocyanate reagents and mixtures thereof (title; abstract; paragraphs [0031], [0037]-[0040]; claims).
	Ouali et al. (WO 2010/070602) teach perfume-containing cationic polyurethane microcapsules prepared by reacting polyisocyanates of low volatility / low toxicity preferably selected from the group consisting of a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate or a biuret of hexamethylene diisocyanate (title; abstract; page 2, lines 22-31; page 5, lines 21-28; claims).
	Potter et al. (EP 469,389) teach two-component aqueous polyurethane dispersions; anionic and ethylene oxide units maintain water-dispersibility (title; abstract; page 5, lines 6-14; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633